Name: Council Decision (CFSP) 2017/2163 of 20 November 2017 amending Decision 2014/145/CFSP concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine
 Type: Decision
 Subject Matter: international trade;  international affairs;  civil law;  international security;  Europe;  international law
 Date Published: 2017-11-21

 21.11.2017 EN Official Journal of the European Union L 304/51 COUNCIL DECISION (CFSP) 2017/2163 of 20 November 2017 amending Decision 2014/145/CFSP concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to Council Decision 2014/145/CFSP of 17 March 2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine (1), and in particular Article 3(1) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 17 March 2014, the Council adopted Decision 2014/145/CFSP. (2) Following the organisation by the Russian Federation of gubernatorial elections in the illegally annexed city of Sevastopol on 10 September 2017, the Council considers that one person should be added to the list of persons, entities and bodies subject to restrictive measures as set out in the Annex to Decision 2014/145/CFSP. (3) The Annex to Decision 2014/145/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The person listed in the Annex to this Decision shall be added to the list set out in the Annex to Decision 2014/145/CFSP. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 20 November 2017. For the Council The President M. REPS (1) OJ L 78, 17.3.2014, p. 16. ANNEX List of persons referred to in Article 1 Name Identifying information Reasons Date of listing 161. Dmitry Vladimirovich OVSYANNIKOV (Ã Ã ¼Ã ¸Ã ÃÃ ¸Ã ¹ Ã Ã »Ã °Ã ´Ã ¸Ã ¼Ã ¸ÃÃ ¾Ã ²Ã ¸Ã  Ã Ã ²Ã Ã Ã ½Ã ½Ã ¸Ã ºÃ ¾Ã ²) DOB: 21.2.1977 POB: Omsk, USSR Governor of Sevastopol . Ovsyannikov was elected the Governor of Sevastopol  in the elections of 10 September 2017 organised by the Russian Federation in the illegally annexed city of Sevastopol. On 28 July 2016, President Putin appointed him as the acting Governor of Sevastopol . In this capacity, he has worked for further integration of the illegally annexed Crimean peninsula into the Russian Federation, and is as such responsible for actively supporting or implementing actions or policies which undermine or threaten the territorial integrity, sovereignty, and independence of Ukraine. In 2017 he made public statements supporting the illegal annexation of Crimea and Sevastopol and on the anniversary of the illegal Crimean referendum . He commemorated the veterans of the so called self-defence units  that facilitated the deployment of Russian forces on the Crimean peninsula in the run-up to its illegal annexation by the Russian Federation, and called for Sevastopol to become the Southern capital of the Russian Federation. 21.11.2017